                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

SHAWN BOLDEN,                                )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )   CIVIL ACTION NO. 5:20-cv-391 (MTT)
                                             )
ALL CARE HOME HEALTH, LLC,                   )
                                             )
                                             )
                Defendant.                   )
 __________________                          )


                                         ORDER

       Plaintiff Shawn Bolden and Defendant All Care Home Health, LLC jointly move

for the Court to approve their settlement and dismiss Bolden’s claims with prejudice.

Doc. 21. The Court has reviewed the terms of parties’ proposed settlement agreement

and the factors and reasons considered by the parties in reaching the proposed

settlement and justifying the compromise of Bolden’s claims against All Care Home

Health. The Court finds that the attorney’s fees are fair and reasonable and that the

settlement proposed “is a fair and reasonable resolution of a bona fide dispute over

FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982). Accordingly, the parties’ joint motion for settlement approval (Doc. 21) is

GRANTED, and Bolden’s claims are DISMISSED with prejudice.

       SO ORDERED, this 6th day of July, 2021.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT
